Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 14-18, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. WO 2004/049494 to Andersen et al. (“Andersen”).  Regarding claims 1, 12, 14, 15, 18, 19, 22, and 23, Anderson discloses a lithium ion battery comprising positive and negative current collectors, positive and negative electrode active material layers (energy layers), and a separator, with the system arranged current collector/energy layer/separator/energy layer/current collector. Additionally, in some embodiments Andersen includes a primer layer between the current collector and the energy layer of both anode and cathode electrodes. The primer layer includes a blowing agent which is designed to decompose to gas when the temperature of the battery rises to or above the runaway temperature. Thus, when the battery temperature rises to or above the runaway temperature the primer layer decomposes into gas which causes the energy layer to expand and an increase in resistance, thus causing interruption of current flowing through the battery and avoiding thermal runaway. The Office finds that interruption of current, which occurs in some embodiments, coupled with the fact that Anderson uses a structure similar to that of Applicant's, is sufficient evidence to find that at least in some embodiments the gas generation causes delamination.

Further regarding claim 11, Anderson is silent regarding inclusion of any material in the primer layer that would impart ion transport properties, thus the Office finds that the embodiment that includes the blowing agent in a separate binder layer is impermeable to ion transport. 
Further regarding claims 16 and 17 in some embodiments the blowing agent is incorporated within some or all of the anode or cathode active material of the battery. Thus, in those embodiments considering an inner layer of the active material to correspond to the recited anode/cathode energy layer and an outer layer of the active material can be considered the interrupt layer. Alternatively, the anode/cathode active material layer can be considered to have an inner, middle, and outer layer with the middle layer corresponding to the interrupt layer and the inner and outer layers corresponding to the first and second anode/cathode energy layers respectively


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of U.S. Patent Application Publication No. 2008/0292939 to Xi (“Xie”).  Regarding claim 13, Anderson is applied as described above.  Anderson is silent regarding use of a ceramic powder as its blowing agent.  Nonetheless, Xie teaches that ceramics were common blowing agents for this use. Xie at paragraph [0011].  Accordingly, the person of ordinary skill in the art at the time of invention would have had reason to use ceramic as the blowing agent in Andersen because it is obvious to use a commonly known material for its intended purpose.  Anderson discloses that the blowing agent preferably decomposes into carbon monoxide or carbon dioxide, both of which act as a fire retardant by displacing oxygen and thus starving the fire of oxidant.
Further regarding claims 2 and 3, he Office notes that during an early stage of decomposition of the blowing agent in Anderson, part of the blowing agent will be decomposed, leaving behind an interstitial site and thus rendering the layer porous. Moreover, as more ceramic material is decomposed, the layer swells more extensively, thus rendering the layer at a very early stage of blowing agent decomposition more compressed than a layer at a later stage of decomposition.

Further regarding claim 9, in embodiments where the inner portion of the anode active material containing PVDF binder correspond to the interrupt layer, because this is a part of the electroactive region of the electrode, the Office finds it is necessarily permeable to a transport of ionic charges since a batteries function depends on the ability of ionic charges to transport in and out of the active material layer.
Conclusion
This is a Continuation of applicant's earlier Application No. 14/952,755.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  All arguments presented in that application were addressed in the Examiner’s Answer dated February 6, 2019, and/or the Board Decision dated June 12, 2020, affirming the rejection in that case.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727